DETAILED ACTION
This office action is in response to Applicant’s communication of April 26, 2021.  The Information Disclosure Statements with filing dates of May 15, 2019, and September 13, 2019, have been acknowledged.  The Amendments to the claims have been entered.    

Priority:  06/06/2018
Status of Claims:  Claims 1 – 20 are pending.  Claims 3 and 10 have been AMENDED.  Claims 1, 2, 4 – 9 and 11 – 20 are original, or have been previously presented.   
Status of Office Action:  Notice of Allowance

Claim Rejections – Double Patenting
The previous rejection of Claims 1 – 20 on the ground of nonstatutory double patenting in the Office Action of March 23, 2021, is hereby withdrawn.

Response to Arguments/Remarks
Applicant’s remarks of April 26, 2021, have been fully considered and found persuasive, with Applicant identifying filing of an Electronic Terminal Disclaimer, with a filing date of April 26, 2021.
The terminal disclaimer filed on April 26, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 16001860 (filed on 06/06/2018) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest prior art of record Laracey, (U.S. 2017/0262844) generally discloses conducting a transaction at an ATM with user device authentication and corresponding ATM authentication; Dow et al., (U.S. 2016/0307001) generally discloses an augmented reality overlay; McCarthy et al., (U.S. 2014/0263618) generally discloses translation to language and a presentation; and Adams et al., (U.S. 2018/0158053 generally discloses augmented reality dynamic authentication.
Even though the prior art of record teaches the general concepts cited above, the prior art of record fails to teach the presented limitations of Claim 1, regarding user device validation at an ATM, and presentation on the user device of an augmented reality (AR) overlay of the ATM that include:
receive first information indicating that the device is in communication with an automated teller machine (ATM) device;
cause an augmented reality (AR) overlay to be displayed, by the device, based on receiving the first information,
the AR overlay including second information related to authenticating a user to the ATM device,
the AR overlay being displayed to overlay an image of a touch capacitive screen of the ATM device, and
the AR overlay displaying buttons, over the image of the touch capacitive screen, of one or more of varying sizes, of varying shapes, or at varying locations of the touch capacitive screen;
determine whether the user interacts with the ATM device using the touch capacitive screen after causing the AR overlay to be displayed; and
perform an action related to one or more of the second information, the ATM device, or the AR overlay based upon determining whether the user interacted with the ATM device.

Additionally, the presented limitations of independent method Claim 8, and independent product Claim 15, identify similar features as outlined in independent system Claim 1.
For these reasons, independent Claims 1, 8 and 15 are deemed to be allowable over the prior art of record, and claims 2 – 7, 9 – 14 and 16 – 20 are allowed by virtue of their dependency on an allowed claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.


Conclusion
Additional prior art made of record and not relied upon which is considered tangentially pertinent to applicant’s disclosure is listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN S BRINDLEY/
Primary Examiner, Art Unit 3697
May 12, 2021